          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JOHN HENRY FREDERICK,
      Plaintiff,
v.                                               Case No. 4:19-cv-332-AW-CAS
MARK S. INCH, et al.,
     Defendants.
_______________________________/
                            ORDER OF DISMISSAL

      The Court has considered the Magistrate Judge’s September 5, 2019 Report

and Recommendation. ECF No. 7. Plaintiff has filed a “Motion to Object.”

ECF No. 8. Although the latter does not appear directed to the Report and

Recommendation, the Court has considered de novo the issues raised in it. The Court

has concluded that the Report and Recommendation should be accepted. It is

therefore ordered:

      1. The Report and Recommendation (ECF No. 7) is accepted and adopted as

the Court’s order.

      2. The motion to appoint counsel (ECF No. 3) is denied.

      3. The Clerk shall enter a judgment stating: “This case is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).”

      4. All remaining pending motions are denied as moot.

      5. The Clerk shall close the file.

                                           1
SO ORDERED on November 14, 2019.

                         s/ Allen Winsor
                         United States District Judge




                           2
